DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Claim Objections

Claims 10,11, 13-19, 21-23 are  objected to because of the following informalities:   

Claim 1:   Referring to the claim 1,
Line 4 recites the limitation “…the area...” is objected.  It is not clear whether the area is,   “a predefined area”, mentioned in line 2 or not.   predefined area...”
Line 9 recites the limitation “the estimated change...” is objected. It is not clear whether the estimated change is the same as impending change.  However, examiner suggests to amend the limitation as “an [[the]] estimated impending change”.
Line 10 recites the limitation, “the dimming signal is able to provide “…is objected.  It is not clear whether dimming signal is providing something or dimming signal is provided prior to the over illumination.  Examiner suggests to amend the limitation as “the dimming signal is provided [[able to provide]] prior to the over illumination.  
 Line 11 recites the limitation “it is checked” is objected.  It is not clear what the term it refers. It gives confusion, whether it is the dimming signal or impending change or estimated change or predefined period of time. Hence, it should be replaced with proper well defined limitation.
 Line 15 recites the limitation “a horizontal a direction” is objected.  Examiner suggest to amend the limitation as “a horizontal [[a]] direction”.
Line 18 recites the limitation “the alignment“is objected as it is not defined previously.  Hence, Examiner suggest to amend the limitation as “an [[the]] alignment”.

 Claim 11:  Referring to the claim 11, is
 Line 2, recites the limitation “the area” is objected.  It is not clear whether the area is, a predefined area mention in line 2 of claim 1 or some other 

Claim 13, line 1 recites the limitation “the change” is objected.  It is not clear whether the change applicant is referring to the estimated change or the impending change.  Clarification is required.

Claim 14 line 1 recites the limitation “the change” is objected.  It is not clear whether the change applicant is referring to the estimated change or the impending change.  Clarification is required.

Claim 16:  Referring to the claim 16,
line 3 recites the limitation “the light source” is objected.  Examiner suggests to amend the limitation as “the directed light source”.  Also please correct for all the limitations wherever “the light source” occurs in the claim.
Line 4, recites the limitation “the area” is objected.  It is not clear whether the area is, a predefined area mention in line 2 of claim 16 or some other area. Hence, clarification is needed. If it is the same area as mentioned in line then correction is required.  
Line 10 recites the limitation “the estimated change...” is objected. It is not clear whether the estimated change is the same as impending change.  However, examiner suggests to amend the limitation as “an [[the]] estimated impending 
Line 11 recites the limitation, “the dimming signal is able to provide “…is objected.  It is not clear whether dimming signal is providing something or dimming signal is provided prior to the over illumination.  Examiner suggests to amend the limitation as “the dimming signal is provided [[able to provide]] prior to the over illumination.  
 Line 12 recites the limitation “it is checked” is objected.  It is not clear what the term it refers. It gives confusion, whether it is the dimming signal or impending change or estimated change or predefined period of time. Hence, it should be replaced with proper well defined limitation.
 Line 16 recites the limitation “a horizontal a direction” is objected.  Examiner suggest to amend the limitation as “a horizontal [[a]] direction”.
Line 19 recites the limitation “the alignment“, is objected as it is not defined previously.  Hence, Examiner suggest to amend the limitation as “an [[the]] alignment”.

Claim 17:  Referring to the claim 17,
 line 6 recites the limitation “the light source” is objected.  Examiner suggests to amend the limitation as “the directed light source”.  Also please correct for all the limitations wherever “the light source” occurs in the claim or depending claims. 
Line 7, recites the limitation “the area” 
Line 16 recites the limitation “the estimated change...” is objected. It is not clear whether the estimated change is the same as impending change.  However, examiner suggests to amend the limitation as “an [[the]] estimated impending change”.
Line 17 recites the limitation, “the dimming signal is able to provide “…is objected.  It is not clear whether dimming signal is providing something or dimming signal is provided prior to the over illumination.  Examiner suggests to amend the limitation as “the dimming signal is provided [[able to provide]] prior to the over illumination.  
 Line 19 recites the limitation “it is checked” is objected.  It is not clear what the term it refers. It gives confusion, whether it is the dimming signal or impending change or estimated change or predefined period of time. Hence, it should be replaced with proper well defined limitation.
 Line 23 recites the limitation “a horizontal a direction” is objected.  Examiner suggest to amend the limitation as “a horizontal [[a]] direction”.
Line 26 recites the limitation “the alignment“, is objected as it is not defined previously.  Hence, Examiner suggest to amend the limitation as “an [[the]] alignment”. 

Claim 18 recites the limitation “the sensor device” is objected. Examiner suggests to amend the limitation as “ the optical sensor device”

Claim 19. Line 2, recites the limitation “the area” is objected.  It is not clear whether the area is, a predefined area mention in line 5 of claim 17 or some other area. Hence, clarification is needed. If it is the same area as mentioned in line then correction is required.  

Claim 21, line 1 recites the limitation “the change” is objected.  It is not clear whether the change applicant is referring to the estimated change or the impending change.  Clarification is required.

Claim 22 line 1 recites the limitation “the change” is objected.  It is not clear whether the change applicant is referring to the estimated change or the impending change.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 14 are objected for reproducing duplicating the same method step limitations which are already expressed in claim 10 (in the amended portion). A clarification is needed how they further limited the claim 10 method steps.

Claims 21, 22 are objected for reproducing duplicating the same method step limitations which are already expressed in claim 17 (in the amended portion). A clarification is needed how they further limited the claim 17.  

Appropriate corrections are required wherever possible.

Allowable Subject Matter 

Claims 10, 16 and 17 are allowed.

Referring to the claim 10, the closest prior art of record fails to teach or reasonably suggest that “ A method; determining that the impending change in the light cone into a modified light cone is to illuminate the section for longer than a predefined period of time; and providing a dimming signal for the light source; wherein if the estimated change causes a predefined over illumination of the section, then the dimming signal is provided prior to the over illumination, and wherein it is checked whether an impending light emission of the light source is safe for eyes, wherein the impending change is predicted with a Kalman filter, which operates recursively, and wherein input variables include yaw rate or acceleration values, and output values include a horizontal a direction and/or a vertical direction, and/or an opening angle of the light cone, and wherein a plurality of sections are illuminated in sequence by the light cone, and wherein the alignment and/or activation of the light source occurs in a discontinuous manner to illuminate individual predefined sections one after the other.  Hence, claim 10 and depending claims are allowable subject matter. 

Referring to the claim 16, the closest prior art of record fails to teach or reasonably suggest that “ A control unit for a directed light source having a  light cone,  which is guided across a predefined area, comprising: a scanning device for determining a movement of the light source; a processing device to estimate an impending change in a section of the area illuminated by the light cone as a result of the determined movement, and for determining that the impending change in the light cone into a modified light cone is to illuminate the section for longer than a predefined period of time; and an interface for supplying a dimming signal for the light source if the section is to be exposed to the changed light cone for longer than the predefined period of time; wherein if the estimated change causes a predefined overillumination of the section, then the dimming signal is provided prior to the overillumination, wherein it is checked whether an impending light emission of the light source is safe for eyes, wherein the impending change is predicted with a Kalman filter, which operates recursively, and wherein input variables include yaw rate or acceleration values, and output 3Application Serial No. 16/607,013 Attorney Docket No. BOSC.P11653US/1001089342 AFCP Reply to FINAL Office Action of August 11, 2021 values include a horizontal direction and/or a vertical direction, and/or an opening angle of the light cone, and wherein a plurality of sections are illuminated in sequence by the light cone, and wherein an alignment and/or activation of the light source occurs in a discontinuous manner to illuminate individual predefined sections one after the other.  Hence, claim 16 is allowed.

Referring to the claim 17, the closest prior art of record fails to teach or reasonably suggest that “  An optical sensor device, comprising: a directed light source, and a a control unit for   the directed light source, the   light cone of which is guided across a predefined area, including: a scanning device for determining a movement of the light source; a processing device to estimate an impending change in a section of the area illuminated by the light cone as a result of the determined movement, and for determining that the impending change in the light cone into a modified light cone is to illuminate the section for longer than a predefined period of time; and an interface for supplying a dimming signal for the light source if the section is 

Conclusion

This application is in condition for allowance except for the following formal matters: 
Claims 10, 11, 13-19, 21-23 are objected for antecedent basis confusions. Appropriate corrections are needed wherever possible.  Examiner has tried his best to identify them.  Applicant is advised to make sure the amendments should be free from the antecedent basis objections wherever clarification is required.
 Claims 13, 14, 20, 21 needs to be further limited in order to overcome the 112 (d) objections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/05/2021